Little, J.
There was, in view of the conflicting evidence appearing in the record, no abuse of discretion in granting an interlocutory injunction restraining the defendants from carrying on a particular business in violation of their alleged agreement not to do so, the same being as to time and place and in other respects apparently reasonable. In such a case the rights of the plaintiffs, upon the assumption that the evidence supported their contentions of fact, could not be suitably protected by a bond, because the damages arising from the defendants’ breach of their contract would not be readily capable of ascertainment.

Judgment affirmed.


All concurring, except Gobb, J., absent.

L. C. Ryan and W. L. & Warren Grice, by Glenn, Slaton & Phillips, for plaintiffs in error.
J. H. Martin and George Bright, contra.